STONE, Circuit Judge
(dissenting). I am compelled to dissent because the evidence is, to my mind, conclusive that Conklin waived all right to rescind the contract by his delay and actions after he knew the facts upon which he later predicated this action to rescind. This evidence shows that plaintiff was put upon investigation of this bribery transaction late in June, and followed the matter up through Briegel until he came out to Joplin, in the first half of August; that while in Joplin he investigated further and became convinced, and September 1st discharged Burch, partially on account thereof; that a payment of $20,000 was due July 20th, but shortly before that date plaintiff requested and received an extension until July 27th, when one-half the payment was made, and an extension for the other half obtained to August 8th, when it was paid; that the final payment, $20,000 due August 20th, was extended, at his request, to September 5th, when it was paid, except a small sum held back at his request to enable him to take advantage, of certain powder contracts;. that plaintiff continued to work the mine during some of September, and again in November and December; that portions of the machinery at the mine were removed during September to other property of plaintiff; that the lease to defendants was forfeited, because of plaintiff’s failure to work.
We thus find the plaintiff, after knowledge of the facts upon which he now relies for rescission, recognizing the contract as in force by obtaining extensions of payments, making those, payments, continuing to operate the property, and finally, through failure to operate, for reasons not connected with defendants’ actions, losing to defendants, as well as to himself, the lease they held from the owner. This certainly constitutes an election to consider the contract as binding, and is a renunciation of any rights of rescission.
I think that the case should be reversed.